 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                UNITED STATES DISTRICT COURT
11                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
12
     KASEY JAMES VELLA,
13
                                   Plaintiff,              Case No. C20-6153 RAJ
14
            v.                                             ORDER TO SHOW CAUSE
15
     COMMISSIONER OF SOCIAL SECURITY,
16
                                   Defendant.
17
            After being granted an extension of time, Plaintiff’s Opening Brief was due June 10,
18
     2021. Dkt. 10. On that date, Plaintiff filed a second motion for extension of time but failed to
19
     provide good cause, or any cause, for the delay. Dkt. 11. On June 11, 2021, the Court denied
20
     Plaintiff’s motion without prejudice. Dkt. 12. As of June 22, 2021, Plaintiff has neither filed an
21
     opening brief nor properly requested an extension of time.
22
            Plaintiff is ordered to show cause by June 30, 2021, why this matter should not be
23
     dismissed for lack of prosecution. Failure to show cause may result in dismissal of this action.



     ORDER TO SHOW CAUSE - 1
 1 Plaintiff may respond by filing an opening brief along with an explanation for the delay. If the

 2 Court finds the explanation reasonable, the Court will accept the late brief and amend the

 3 Scheduling Order to avoid prejudice to the Defendant.

 4
           DATED this 23rd day of June, 2021.
 5

 6

 7
                                                        A
 8                                                      The Honorable Richard A. Jones
                                                        United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER TO SHOW CAUSE - 2
